Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	This is a Non-final Office Action for application number 16/493,548 ANTI-VIBRATION DEVICE filed on 6/12/2019.  Claims 1-8 are pending.  

Information Disclosure Statement
The information disclosure statement submitted on 9/12/2019, 9/4/2020 and 10/19/2021is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by United States Patent No. 8430373 to Nishi et al.
	With regards to claim 1, the patent to Nishi et al. discloses a cylindrical first mounting member (54) connected to either one of a vibration generating portion and a vibration receiving portion, and a second mounting member (14) connected to the other;

an elastic body (12) elastically connecting both the mounting members to each other; and a partition member (30) that partitions a liquid chamber in the first mounting member in which a liquid is sealed into a first liquid chamber (28) and a second liquid chamber (34), wherein a restriction passage that is configured to cause the first liquid chamber and the second liquid chamber to communicate with each other is formed in the partition member, the restriction passage includes a first communication portion (52, 40) that is open to the first liquid chamber, a second communication portion (46) that is open to the second liquid chamber, and a main body flow path that is configured to cause the first communication portion and the second communication portion to communicate with each other, and in a portion of the main body flow path connected to at least one of the first communication portion and the second communication portion, a guide portion that is configured to guide the liquid from the other of the first communication portion and the second communication portion to an opposed surface that is opposed to one of the first communication portion and the second communication portion in an inner surface of the restriction passage is disposed.
	With regards to claim 2, Nishi teaches wherein at least one of the first communication portion and the second communication portion includes a plurality of pores (40, 46) penetrating a barrier facing the first liquid chamber or the second liquid chamber.
	With regards to claim 3, Nishi teaches wherein, between the main body flow path and at least one of the first communication portion and the second communication portion, a diffusion chamber (48) that has the opposed surface in a portion of a wall surface of the diffusion chamber and is configured to cause the liquid that has passed through the guide portion from the other of the first communication portion and the second communication portion to be diffused is disposed, and a planar area of the opposed surface is larger than a flow path cross-sectional area of the main body flow path. 
	With regards to claim 4, Nishi teaches wherein the main body flow path extends in a circumferential direction (See 51) around a central axis of the first mounting member, and the opposed surface is orthogonal to an axial direction in which the central axis extends. 
	With regards to claim 5, Nishi teaches wherein, between the main body flow path and at least one of the first communication portion and the second communication portion, a diffusion chamber that has the opposed surface in a portion of a wall surface of the diffusion chamber and is configured to cause the liquid that has passed through the guide portion from the other of the first communication portion and the second communication portion to be diffused is disposed, and a planar area of the opposed surface is larger than a flow path cross-sectional area of the main body flow path. 
	With regards to claim 6, Nishi teaches the main body flow path extends in a circumferential direction around a central axis of the first mounting member, and the opposed surface is orthogonal to an axial direction in which the central axis extends. 
	With regards to claim 7, Nishi teaches wherein the main body flow path extends in a circumferential direction around a central axis of the first mounting member, and
the opposed surface is orthogonal to an axial direction in which the central axis extends.
	With regards to claim 8, Nishi teaches wherein the main body flow path extends in a circumferential direction around a central axis of the first mounting member, and
the opposed surface is orthogonal to an axial direction in which the central axis extends.


Conclusion
Any inquiry concerning this communication should be directed to Amy J. Sterling at telephone number 571-272-6823 or to Supervisor Jonathan Liu at 571-272-8227 if the examiner cannot be reached.  The examiner can normally be reached (Mon-Fri 8am-5:00pm).  The fax machine number for the Technology center is 571-273-8300 (formal amendments), informal amendments or communications 571-273-6823.  Any inquiry of a general nature or relating to the status of this application should be directed to the Technology Center receptionist at 571-272-3600.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AMY J. STERLING/Primary Examiner, Art Unit 3631                                                                                                                                                                                                        2/7/22